374 F.2d 1002
William P. JONESv.Jack Leonard ROBBINS, Aetna Insurance Company, Garnishee, Appellant.
No. 16303.
United States Court of Appeals Third Circuit.
Argued March 23, 1967.
Decided April 7, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John Morgan Davis, Judge.
David F. Binder, Philadelphia, Pa. (Albert L. Bricklin, Bennett & Bricklin, Philadelphia, Pa., on the brief), for appellant.
Harry R. Kozart, Philadelphia, Pa. (Melvin E. Caine, Angelo A. DiPasqua, Caine & DiPasqua, Media, Pa., on the brief), for appellee.
Before STALEY, Chief Judge, and KALODNER and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated in the Opinion of Judge Davis at 258 F.Supp. 585 (1966).